                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:16-CV-695-FDW-DCK

 BARONIUS PRESS, LTD.,                                    )
                                                          )
                        Plaintiff,                        )
                                                          )
    v.                                                    )                    ORDER
                                                          )
 SAINT BENEDICT PRESS LLC,                                )
                                                          )
                       Defendant.                         )


         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion To Seal Exhibit[] 10

To Its Response In Opposition To Defendant’s Motion To Compel Discovery” (Document No. 90)

filed November 6, 2018. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion and the record, and noting consent of Defendant’s counsel, the undersigned will grant

the motion.

         A party who seeks to seal any pleading must comply with Local Civil Rule 6.1. This Local

Rule (“LCvR.”) provides in relevant part as follows:

         LCvR 6.1      SEALED FILINGS AND PUBLIC ACCESS.

                (c)     Motion to Seal or Otherwise Restrict Public Access. A
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be
                sealed, pursuant to L.Cv.R 7.1. Such motion must be filed
                electronically under the designation “Motion to Seal.” The motion
                must set forth:

                       (1)    A non-confidential description of the
                       material sought to be sealed;
                       (2)    A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

               To the extent the party must disclose any confidential information
               in order to support the motion to seal, the party may provide that
               information in a separate memorandum filed under seal.

Local Rule. 6.1(c).

       The undersigned observes that Plaintiff has barely addressed the first three factors, but has

provided no supporting authority. (Document No. 90). Nevertheless, having considered these

factors and noting that subsequent emails from counsel to the undersigned’s staff indicate that the

parties agree that Exhibit 10 should be sealed, the Court will grant the motion. Inasmuch as the

time for public response has not run to this motion, the Court will consider any objection to this

Order from non-parties as an objection to the motion, requiring no additional burden for any non-

party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

                                        CONCLUSION

       IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion To Seal Exhibit[] 10 To Its

Response In Opposition To Defendant’s Motion To Compel Discovery” (Document No. 90) is

GRANTED. Plaintiff may file Exhibit 10 under seal, and Exhibit 10 shall remain under seal until

otherwise ordered by this Court.


                                      Signed: November 7, 2018




                                                 2
